DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 10 May 2021.
2.  Claims 1-14 are pending in the application.
3.  Claims 1-5, 7, 13 and 14 have been rejected.
4.  Claims 6 and 8-12 have been objected to.
Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) filed on 26 July 2019, 29 July 2019 and 10 May 2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.  Claim(s) 1, 2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al US 2007/0046424 A1 (hereinafter Davis).
As to claim 1, Davis discloses a computer-implemented method for defining authority for triggering an expression within an enterprise workspace from an external service outside the enterprise workspace, the method comprising: 
defining a rolling key function configured to generate a rolling key (i.e. rolling code is determined and generated by the code generator) [0050]; 
defining a secret as a starting point for the rolling key function (i.e. based on credential data) [0050]; and 
securely sharing the secret and the rolling key function with the external service (i.e. the reader generates a message containing both the credential data and rolling code data and the message is encrypted and sent to control panel which would be the external service) [0054]. 
As to claim 2, Davis discloses the method of claim 1, wherein the rolling key function comprises a rolling code algorithm (i.e. rolling code) [0047]. 
As to claim 7, Davis discloses the method of claim 1, wherein the service comprises a service of a network service platform accessible via the Internet (i.e. over the network) [0041]. 
As to claim 13, Davis discloses a computer-implemented method for triggering an expression within an enterprise workspace, the enterprise workspace having an associated secret and rolling key function that has been securely shared with a service, wherein the method comprises: 
receiving a message from a service (i.e. message is received) [0057], the message comprising an authorization key and an expression to be triggered (i.e. message contains rolling code data and credential data) [0057]; and 
determining if triggering of the expression is authorized based on the secret and the authorization key (i.e. determining if code and credential are valid) [0058]. 
As to claim 14, Davis discloses the method of claim 13, wherein determining if triggering of the expression is authorized comprises: 
comparing the secret and the authorization key (i.e. determining if code and credential are valid) [0058]; and 
determining if processing of the expression is authorized based on the result of the comparison [0058].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.  Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al US 2007/0046424 A1 (hereinafter Davis) as applied to claim 1 above, and further in view of Kelley et al US 2017/0289128 A1 (hereinafter Kelley).
As to claim 3, Davis does not teach associating the secret with a user of the enterprise workspace.  Davis does not teach wherein the user is associated with a first user account of the enterprise workspace, the first user account having an associated service authorization configured to authorize the enterprise workspace to access the service using the first user account. As to claim 4, Davis does not teach establishing a service authorization for the first user account. 
Kelley teaches associating the secret with a user of the enterprise workspace (i.e. email address and password) [0063].  Kelley teaches wherein the user is associated with a first user account of the enterprise workspace (i.e. user account) [0063], the first user account having an associated service authorization configured to authorize the enterprise workspace to access the service using the first user account (i.e. through authentication confirmation with the associated user account) [0069]. Kelley teaches establishing a service authorization for the first user account [0069].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains have modified Davis so that the secret would have been associated with a user of the enterprise workspace.  The user would have been associated with a first user account of the enterprise workspace, the first user account having an associated service authorization configured to authorize the enterprise workspace to access the service using the first user account. A service authorization would have been established for the first user account.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains have modified Davis by the teaching of Kelley because it helps prevent the security of a personal device from being compromised [0003].
8.  Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al US 2007/0046424 A1 (hereinafter Davis) and Kelley et al US 2017/0289128 A1 (hereinafter Kelley) as applied to claim 4 above, and further in view of Palan et al US 2020/0137073 A1 (hereinafter Palan).
As to claim 5, the Davis-Kelley combination does not teach defining an oauth profile for the first user account.  The Davis-Kelley combination does not teach based on the oauth profile, defining a service authorization that is configured to authorize the enterprise workspace to access the service using the first user account. 
Palan teaches defining an oauth profile for the first user account (i.e. open authentication protocol) [0044].  Palan teaches based on the oauth profile, defining a service authorization that is configured to authorize the enterprise workspace to access the service using the first user account (i.e. authorizes for other accounts) [0044]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains have modified the Davis-Kelley combination so that an oauth profile would have been defined for the first user account.  Based on the oauth profile, a service authorization would have been defined that would have been configured to authorize the enterprise workspace to access the service using the first user account. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains have modified the Davis-Kelley combination by the teaching of Palan because the established credential allows a user to access other accounts [0044].
Allowable Subject Matter
9.  Claims 6 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 6, the prior art does not disclose, teach or fairly suggest wherein the enterprise workspace comprises a workspace identifier and is associated with a default workspace account, the default workspace account having an associated service authorization configured to authorize the enterprise workspace to access the service using the default workspace account. 
As to claim 8, the prior art does not disclose, teach or fairly suggest the limitations of “defining authority for triggering an expression within an enterprise workspace from an external service outside the enterprise workspace according to claim 1”, “receiving a message from a service, the message comprising an authorization key and an expression to be triggered” and “determining if triggering of the expression is authorized based on the secret and the authorization key”. 
Any claims not directly addressed are objected to on the virtue of their dependency.
Relevant Prior Art
10.  The following references have been considered relevant by the examiner:
A.  Tsui US 2003/0189530 A1 directed to a fixed code transmitter for operating a rolling code receiver [abstract].
B.  Wendling et al US 2018/0211462 A1 directed to access control for building entrances, and more particularly, to entry access control using radio frequency communication [0001].
C.  Hars US 2017/0019376 A1 directed to a method of encrypting and authenticating messages in a communication system that includes generating new keys by receiving a plurality of parameters including at least one of an initial key, a nonce, a sequence number, and a previous key [abstract].
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492